DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“application unit” (Claims 26-47) 
“tape applicator unit” (Claims 26, 45)
“cleaner unit” (Claims 27, 28, 45)
“blower unit” (Claims 28, 30, 31, 45)
“brush unit” (Claims 28, 32, 33, 45)
“router unit” (Claims 29, 45)
	“temperature control unit” (Claim 31)
	“coating unit” (Claims 34, 35, 45)
	“drying unit” (Claims 36, 37, 45)
	“workpiece guide” (Claim 38)
	“transport unit” (Claims 39-41, 45)
	“cross-cut unit” (Claims 42-43, 45)
	“ambient environment control unit” (Claim 46)
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“tape applicator unit configured to apply an adhesive tape” in claims 26 and 45 includes generic term “unit” coupled with functional language “tape applicator . . . configured to apply an adhesive tape. Figure 1, reference number 6, which seems to show rollers. The specification describes a device for applying a tape as including a cross cutting device (p. 16, first paragraph). 
“cleaner unit configured to clean at least . . .” in Claim 27. A “cleaning device” is associated with a “blower unit” or a “brush unit” (see below). 
“blower unit.” The specification associates “a blower device” with a blower nozzle (Specification, p. 12, last paragraph) in Claims 28, 30, and 31.
 “brush unit.” The specification associates “brush device” with a brush (Specification, p. 13, second paragraph). 
“router unit . . . configured for removing a surface . . . “ in Claim 29. 
“temperature control unit” in Claim 31. The specification describes a temperature control device as capable of heating air or gas. The specification does not clearly associate the recited “temperature control unit” with any structure.
“coating unit is configured to apply a coat . . . .” in Claim 34. A term “coating device” is associated with a nozzle and a roll(er). (Specification, page 6, third paragraph).
“drying unit configured to dry the at least one applied coat of coating material” in Claim 36.  In the specification, a “drying device for drying the at least one applied coat of coating material” is associated with a heater, infrared heater, or heated air from blower (Claim 15; Specification, p. 13, last paragraph through p. 14, first paragraph).
 “transport unit configured to spatially transport the workpiece” in Claim 39. A term “transport device” is associated with a chain, a belt, or a conveyor (Claim 19; specification, p. 14, third paragraph).
“guide unit” in Claim 40. A “device for guiding and/ or aligning the workpiece” is associated with a fence (Specification, p. 14, third paragraph).
“a cross-cut unit is configured to cross-cut . . . .” in Claim 42. There is no structure clearly associated with the recited device either in Figure 1 or in the written description.
“a cross-cut unit is configured to cut . . . .” in Claim 43. There is no structure clearly associated with the recited device either in Figure 1 or in the written description.
“positioning unit or guide unit configured for aligning or placing the adhesive tape on the workpiece” in Claim 44. Figure 1 seems to indicate a roller; the specification provides no text description.
“cleaner unit” in Claim 45.
	“router unit” in Claim 45.
	“blower unit” in Claim 45.
	“coating unit” in Claim 45.
	“drying unit” in Claim 45.
	“transport unit” in Claim 45.
	“cross-cut unit” in Claim 45.
“ambient environment control unit configured to adjust the ambient conditions within the casing” in Claim 46. The specification does not clearly associate the device with any structure.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 26 and 45 recite the limitation “tape applicator unit.” The limitation is indefinite, because the limitation is not clearly associated with a particular structure, and the specification does not describe a “tape applicator unit.” The specification describes “a device for applying a tape” (Specification, p. 2). Although the specification also does not clearly associate the term “a device for applying a tape” with a structure, Figure 1, reference number 6, seems to show rollers. The specification also describes a device for applying a tape as including a cross cutting device (p. 16, first paragraph). Examiner considers the limitation “tape applicator unit” to include the interpretation “tape applicator unit” and to include rollers, cross-cutting device, and other structures described in the specification.
Claim 27 recites the limitation “further comprising a cleaner unit” and Claim 45 recites “cleaner unit.” The limitation is indefinite, because the specification does not describe a “cleaner unit” or clearly associate a “cleaner unit” with a structure.  A “cleaning device” is associated with a “blower device” (i.e. blower nozzle) or a “brush device” (i.e. brush) (Specification, p. 12, last paragraph). Examiner considers the limitation “cleaner unit” to include the interpretation “cleaning device” which is further associated with structure (blower nozzle or brush).
Claims 28, 30, 31, and 45 recite the limitation “blower unit.” The limitation is indefinite, because the specification does not describe a “blower unit” or clearly associate a “blower unit” with a structure.  A “blower device” is associated with a blower nozzle (Specification, p. 12, last paragraph). Examiner considers the limitation “blower unit” to include the interpretation “blower device” which is further associated with structure (blower nozzle).
Claims 28 and 45 recite the limitation “brush unit.” The limitation is indefinite, because the specification does not describe a “brush unit” or clearly associate a “brush unit” with a structure.  A “brush device” is associated with a brush (Specification, p. 13, second paragraph). Examiner considers the limitation “brush unit” to include the interpretation “brush device” which is further associated with structure (brush).
Claims 29 and 45 recite the limitation “router unit.” The limitation is indefinite, because it is not clear what is considered to be a “router unit.” The specification does not describe a “router unit” or clearly associate it with any structure. The specification does use the term “router device,” which can “rout” (page 5). Examiner considers the limitation to refer to “router device” in the specification. Although the specification also does not clearly associate a “router device” with sufficient structure, Examiner considers the limitation to include the interpretation “router.”
In Claim 31, claim limitation “temperature control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not describe any structure associated with the function and Figure 1 does not clearly show a structure associated with it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner considers the broadest reasonable interpretation to include any structure capable of heating (e.g. heating coil, heater), cooling (e.g. fan, refrigerant), or controlling (e.g. sensor, thermostat) temperature.
Claims 34 and 45 recite the limitation "coating unit.”  The limitation is indefinite, because the claim does not define what must be considered a coating unit, and the specification does not use the term. A term “coating device” is associated with a nozzle and a roll(er). (Specification, page 6, third paragraph). Examiner considers the limitation “coating unit” to refer to “coating device” associated with a nozzle or roller in the specification.
Claim 35 recites the limitation “the coating unit.” There is ambiguous antecedent basis for this limitation in the claim, since Claim 34 recites “at least one coating unit” and it is not clear which of the at least one coating unit should be considered “the coating unit.” Examiner considers the limitation to include the interpretation “a coating unit.”
Claims 36 and 45 recite the limitation "drying unit." The limitation is indefinite, because it is not clear what should be considered a “drying unit,” since the claim does not provide structure, and the specification does not use the term. In the specification, a “drying device for drying the at least one applied coat of coating material” is associated with a heater, infrared heater, or heated air from blower (Claim 15; Specification, p. 13, last paragraph through p. 14, first paragraph). Examiner considers the term “drying unit” to refer to “drying device” in the specification, and “drying device” is further considered to be a heater, infrared heater, or heated air from blower, and functional equivalents.
Claim 38 recites the limitation “workpiece guide.” The limitation is indefinite, because the claim does not state what structure is considered to be a “workpiece guide,” and the specification does not use the term. Examiner considers the limitation to refer either to a “device 30 for guiding and/ aligning the workpiece” which is associated with a fence (Specification, p. 14, third paragraph) or to a device 40 for guiding and/ aligning the workpiece or to “positioning unit and/ or guide unit 40,” which has no text description, but which appears to be a roller (Figure 1). Furthermore, because it is not clear to which structure the term should be applied, the limitation is ambiguous. Examiner considers the limitation to include either a fence or a roller.
Claims 39, 40, and 45 recite the limitation “transport unit.” The limitation is indefinite, because the claim does not state a structure with which it is associated, and the specification does not use the term. A term “transport device” is associated with a chain, a belt, or a conveyor (Claim 19; specification, p. 14, third paragraph). Examiner considers the limitation “transport unit” to include the interpretation “transport device” and its associated structures.
Claim 40 recites the term “guide.” The limitation is indefinite as ambiguous, because it is not clear whether it refers to “workpiece guide” in Claim 38 or to some other structure. Moreover, the limitation is indefinite, because the claim does not state what structure is considered to be a “guide,” and the specification does not use the term. Examiner considers the limitation to refer either to a “device 30 for guiding and/ aligning the workpiece” which is associated with a fence (Specification, p. 14, third paragraph) or to a device 40 for guiding and/ aligning the workpiece or to “positioning unit and/ or guide unit 40,” which has no text description, but which appears to be a roller (Figure 1). Examiner considers the limitation to include either a fence or a roller.
Claim 40 recites the limitation "the guide unit" in line 3.  There is ambiguous antecedent basis for this limitation in the claim, because it is not clear whether it refers to “workpiece guide” in Claim 38, to “guide” in Claim 40, or whether it refers to a different structure. Moreover, the limitation is indefinite, because the claim does not state what structure is considered to be a “guide unit,” and although the specification uses the term, changes in terms throughout the claims makes it reasonably doubtful as to which of either a fence or a roller (or other structure) should be considered a “guide unit.” Examiner considers the limitation to refer either to a “device 30 for guiding and/ aligning the workpiece” which is associated with a fence (Specification, p. 14, third paragraph) or to a device 40 for guiding and/ aligning the workpiece or to “positioning unit and/ or guide unit 40,” which has no text description, but which appears to be a roller (Figure 1). Examiner considers the limitation to include either a fence or a roller.
	Regarding Claims 42, 43, and 45, Claim 42 recites the limitation “cross-cut unit configured to cross-cut the adhesive tape to length” and Claim 43 references it; Claim 45 recites “a cross-cut unit.” The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not describe any structure associated with the function and Figure 1 does not clearly show a structure associated with it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Examiner applies the broadest reasonable interpretation including any structure capable of cutting a tape or the like transversely across the tape.
Claim 45 recites the limitation "the modules" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “modules.”
Claim 46 recites the limitation "ambient environmental control unit " in lines 1-2.  The limitation is indefinite, because the specification does not use the term and the claim does not sufficiently define the term or associate it within any specific structure. The specification describes a “device 52 by means of which the ambient conditions within the casing 51 are capable of being set, such as the temperature and/or the air humidity, for example, can advantageously be provided herein,” however it does not describe any structure with which the generic term and functional language are to be associated. Examiner considers the limitation to include any structure capable of changing temperature or humidity.
Claim 46 recites the limitation “ambient environmental control unit.” The claim limitation invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not describe any structure associated with the function and Figure 1 does not clearly show a structure associated with it. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 46 recites the limitation "the ambient conditions" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner considers the limitation to include the interpretation “ambient conditions.”
Claims 27-47 are rejected as depending from rejected claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26-47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-17 of copending Application No. 16/613688 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed “machining device” of ‘688 can have each or every structural feature claimed in the present application, including a transport installation. Additionally, 
 “tape applicator unit”: both devices capable of performing the recited functions
‘688: Fig. 1, Claims 6-7			
“cleaner unit”: both devices capable of performing the recited functions
‘688: Fig. 1, Claims 9-10                              
Router unit:
‘688: Fig. 1, Claim 5	
Coating unit: capable of applying a medium like primer or adhesive (same or obviously similar 112(f) roller or sprayer structures [0017])
‘688: Fig. 1, Claim 8		
Drying unit: blower nozzle
‘688: Fig. 1, Claim 10		
(cleaning blower nozzle also capable of drying)
transport unit: discussed above (‘688, Claim 1)
cross-cut unit: 
‘688: Fig. 1, Claim 11
A positioning unit and/ or guide unit for placing the tape or workpiece guide or guide or guide unit(Claim 22) 
‘688: Fig. 1		Present Application: Fig. 1, roller 40 -- specification, p. 14, last paragraph
Claim 47 claims a method for using at least one tool, one of which is the recited installation for applying a tape. Although ‘688 fails to recite “modular,” given the varied kinds of tools which can be used together, it would have been obvious to claim both the machining ‘688 device and the present “application device as “modular” in order to interchange tools in various combinations for specific applications.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-28, 38, and 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 4,409,060) in view of Johnson et al. (US 5,698,066).
Regarding Claims 26, 42, and 43, Janssens (US’060) teach a tape applicator unit (e.g. rollers 2, 8), capable of applying a double-sided adhesive tape to an adhesive-bonding face of a workpiece of lumber. US’060 additionally teaches a number of sub-units for carrying out process sub-steps (Abstract; Figs. 1-2; col. 1, lines 14-22; col. 2, lines 35-47).  US’060 also teaches a cross-cut unit (knife blade 13) capable of cutting (“cross-cutting”) the tape at the end of the workpiece (Fig. 2; col. 2, lines 61-63). US’060 fails to teach “modular configuration.” Johnson et al. (US’066) teach an analogous device for applying a band onto a mandrel (Abstract) and suggest that various components (including a roller, cutter, and temperature control (chilling section) be provided as modules to make them readily removable and replaceable for servicing (col. 3, lines 62-67). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of US’060 by making sub-units that are independently removable or exchangeable for performing process sub-steps modular, because US’066 suggests that providing components as modules permits them to be readily removed and replaced as needed.
Intended use recitations: the claimed device is capable of applying either one- or double-sided adhesive tape in an intended use, which is not given patentable weight.
Regarding Claims 27-28, US’060 teaches a cleaner unit comprising a blower unit (blower nozzle) capable of generating a gas or air flow directed onto the workpiece. Since the blower is downstream of the device for applying a tape or an adhesive, it is capable of cleaning the workpiece and/ or drying a coat of coating material in an intended use (col. 1, lines 39-46 and 56-58). 
Regarding Claim 38, US’060 teaches a workpiece guide (upright member 38, which is a kind of fence) for guiding and/ or aligning the workpiece (Fig. 1; col. 4, lines 67 through col. 5, line 2). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’060 in view of US’066 so that the workpiece is capable of being transported along the device for guiding and/ or aligning the workpiece in order to guide and align it during transportation.
Regarding Claim 44, US’060 teaches a positioning unit and/ or guide unit (rollers 8, 9) for placing the tape or adhesive tape on the workpiece (Figs. 1-2; col. 2, lines 46-49 and 57-59; col. 3, line 19).
Regarding Claim 45, at least some of the modules are disposed in a closed chamber region surrounded by a casing 32 (e.g. cutting module 17) (Figs. 1, 3; col. 4, lines 59-61). Moreover, it would have been obvious to a person of ordinary skill in the art at the time of invention to dispose a plurality of the modules in a closed chamber region in order to protect them from the environment or to present them as a self-contained machine.
Claims 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 4,409,060) in view of Johnson et al. (US 5,698,066) as applied to Claim 28 above, and further in view of Reines (US 5,343,910).
Regarding Claim 29, the combination of US’060 in view of US’066 fails to teach a router. Reines (US’910) teaches that an edge router is used to trim off protruding margins of edge bands or tapes that have been bonded to a workpiece by an edge gluing machine (machine for applying adhesive). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’060, which includes a module for applying an adhesive edge band to a board, in view of US’066 by providing a router as a module in order to remove a surface or surface coating of a workpiece to clear a surface region to be adhesively bonded or coated or an adhesive-bonding face, because US’910 suggests that an edge router is used in the prior art in combination with other edge banding tools to remove surfaces of workpieces and edge bands.
Regarding Claim 30, US’060 teaches a blower (also blower nozzle) capable of generating a gas or air flow directed onto the workpiece. Since the blower is downstream of the device for applying a tape or an adhesive, it is capable of cleaning the workpiece and/ or drying a coat of coating material in an intended use (col. 1, lines 39-46 and 56-58). 
Regarding Claim 31, the gas or air flow is capable of being temperature-controlled by a temperature control device (heating means) (col. 1, lines 39-46 and 56-58).
Claims 27-28, 32-37, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 4,409,060) in view of Johnson et al. (US 5,698,066) as applied to Claims 26 and 38 above, and further in view of Chevalier et al. (US 2006/0049065).
Regarding Claims 27-28 and 32-33 the combination of US’060 in view of US’066 fails to teach a cleaner unit comprising a brush unit which includes at least one brush which at a relative speed with the workpiece is capable of cleaning the workpiece. Chevalier et al. (US’065) teach an analogous application device, including a device for applying a tape and also adhesive other than tape to a workpiece (applicable to wood [0028, 0037, 0348, 0354]), including application rollers for tape and nozzle for adhesive (Figs. 1,4,22,36; [0218,0220, 0221, 0515-0516,0569]). In addition, US’065 teaches a brush that rotates to clean the workpiece [0467, 0470]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’060 in view of US’066 by providing a brush which rotates relative to the workpiece in order to clean any particles on the surface of the workpiece during a process of using the device, because US’065 suggests a brush to clean a workpiece to which tape and adhesive is being applied.
Regarding Claims 34-35, the combination of US’060 in view of US’066 fails to teach a coating unit configured to apply (i.e. “capable of applying) a coat of at least one coating material. US’065 teaches an analogous application device, including a device for applying a tape and also adhesive other than tape to a workpiece (cardboard [0006], but also applicable to wood [0028, 0037, 0348, 0354]), including a coating device (nozzle) for applying at least one coating material [0207-0209, 0474-0475]. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’060 in view of US’066 by providing a coating device for applying a coat of at least one coating material, because US’065 suggests a coating device (nozzle) for applying an adhesive in addition to a device for applying a tape (rollers) in order to adhere tape to a workpiece.
Regarding Claims 36-37, US’060 teaches a drying unit comprising a blower nozzle capable of generating a gas or air flow directed onto the workpiece. Since the blower is downstream of the device for applying a tape or an adhesive, it is capable of drying a coat of coating material in an intended use (col. 1, lines 39-46 and 56-58).
Regarding Claims 39-41, US’060 in view of US’066 fails to teach a transport unit (rollers, chain, belt, or conveyor). US’065 teach all of rollers(pulleys), a belt, and a conveyor (Figs. 1, 4, 22, 36; [0501-0502]) for transporting workpieces (panels) to move a series of workpieces past each device in a factory. It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’060 in view of US’066 by providing a transport device, because US’065 suggests a transport device to move workpieces past various devices in an intended use of the application device.
Claim 45-46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Janssens (US 4,409,060) in view of Johnson et al. (US 5,698,066) as applied to Claim 26 above, and further in view of Duewel (US 4,222,812).
Regarding Claims 45-46, US’060 teaches at least some of the modules are disposed in a closed chamber region surrounded by a casing 32 (e.g. cutting module 17) (Figs. 1, 3; col. 4, lines 59-61).  the combination of US’060 in view of US’066 fails to suggest a device for controlling ambient conditions within the casing. Duewel (US’812) teach a device for applying banding to the edges of a panel and suggest the device include a casing (heating chamber 43) into which hot air is fed with a device (any of air heater 42, tubular member 47, blower 41, inlet 44, valve plate 45, handle 46, or heating element 49)  for controlling ambient conditions within the casing where it may selectively be directed into contact with a surface of a web of banding material containing adhesive (tape) or away to heat an adhesive on a tape before pressing the tape onto the edge of a panel (Figs. 1, 3; col. 4, lines 30-52; col. 1, lines 51-55; col. 52-55). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the device of the combination of US’060 in view of US’066 by enclosing a plurality of modules within a casing a providing device for controlling ambient conditions within a casing, because US’812 suggests various devices (including an air heater 42, blower 41, and/ or heating element 49) to heat air within a casing so that adhesive on a tape may be heated for controlled application of the tape to a panel.
Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rebman et al. (US 2014/0144090 in view of Janssens (US 4,409,060) and Johnson et al. (US 5,698,066).
Regarding Claim 47, Rebman et al. (US’090) teach a method for applying a tape to an adhesive-bonding face of a workpiece, the method comprising applying an adhesive tape to a workpiece (e.g. retainer strips 750) and joining the workpiece and an element (e.g. window frame 14) to be adhesively bonded using the adhesive tape [0062]. US’090 fails to teach a step of providing an application unit or applying an adhesive tape to a workpiece using an application unit. Janssens (US’060) teach a tape applicator unit (e.g. rollers 2, 8), capable of applying a double-sided adhesive tape to an adhesive-bonding face of a workpiece of lumber. US’060 additionally teaches a number of sub-units for carrying out process sub-steps (Abstract; Figs. 1-2; col. 1, lines 14-22; col. 2, lines 35-47).  US’060 also teaches a cross-cut unit (knife blade 13) capable of cutting (“cross-cutting”) the tape at the end of the workpiece (Fig. 2; col. 2, lines 61-63). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’090 by applying the adhesive tape with an application unit, because US’060 suggests an application unit to apply adhesive tape. 
US’060 fails to teach “modular configuration.” Johnson et al. (US’066) teach an analogous device for applying a band onto a mandrel (Abstract) and suggest that various components (including a roller, cutter, and temperature control (chilling section) be provided as modules to make them readily removable and replaceable for servicing (col. 3, lines 62-67). It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the process of US’090 in view of US’066 by using a tape applicator, including sub-units that are independently removable or exchangeable for performing process sub-steps modular, because US’066 suggests that providing components as modules permits them to be readily removed and replaced as needed. 
Response to Arguments
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive. 
	In response to Applicant’s argument that new Claims 26-47 do not invoke 35 USC 112(f) (Remarks, p. 6), for reasons provide above, new Claims 26-47 also include limitations which invoke 35 USC 112(f).
	In response to Applicant’s argument that the cancellation of Claims 1-25 traverses the previous rejections under 35 USC 112(b) (Remarks, p. 6), new Claims 26-47 raise raise issues under 35 USC 112(b).
	In response to Applicant’s argument that the cancellation of Claims 1-25 renders the double patenting rejection moot (Remarks, pp. 6-7), new Claims 26-47 are now rejected for double patenting. 
	In response to Applicant’s argument concerning the rejection of Claims 1-2, 14-15, 20-21, and 25 under 35 USC 102 as anticipated by Johnson (US’066), this argument is moot because Claims 1-25 were cancelled and new Claims 26-47 are not rejected under 35 USC 102. 
	In response to Applicant’s argument that the combination of Janssens (US’060) in view of Johnson et al. (US’066) does not render new Claim 26 obvious under 35 USC 103 (Remarks, pp. 9-10), New Claim 26 is rejected under 35 USC 103 as obvious over Janssens (US’060) in view of Johnson et al. (US’066) for the reasons presented herein. The argument is based on features which are not structural features of the claimed application unit (e.g. workpiece, strip for a window, double-sided tape, or properties of a tape), and the claimed apparatus is capable of performing the recited functions.
Johnson suggests independently removable or exchangeable sub units for carrying out process substeps as shown in the rejections herein. Moreover, it is prima facie obvious to make components modular (i.e. separable). MPEP 2144.V.C.
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M WEDDLE whose telephone number is (571)270-5346. The examiner can normally be reached 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712